DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0080195 A1), in view of Lu et al. (US 2007/0299942 A1) and further in view of Chang (US 2019/0182155 A1). 
Re Claim 1 & 12, Ramachandran teaches a system for configuring a segmented cloud based network based on separate Internet Protocol (IP) segments, comprising: 
at least one processor configured to: (Ramachandran; FIG. 1-5; ¶ [0903]; A processor.) 

Ramachandran does not explicitly suggest calculate a non-conflicting new IP address range based on analysis of the IP address range of each of the plurality of segments of the at least one cloud based network; allocate the new IP address range to the respective additional segment; and
However, in analogous art, Lu teaches calculate a non-conflicting new IP address range based on analysis of the IP address range of each of the plurality of segments of the at least one cloud based network; (Lu; FIG. 1-14; ¶ [0011]- [0015], [0180]- [0187]; The system calculate new non-conflicting IP ranges based on analysis of an IP address.) 
allocate the new IP address range to the respective additional segment; and (Lu; FIG. 1-14; ¶ [0011]- [0015], [0180]- [0187]; Allocating a new IP address.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran in view of Lu to calculate conflict of IP addresses for the reasons of correcting IP conflicts in a wide area network. (Lu Summary). 
Ramachandran-Lu does not explicitly suggest deploy automatically at least one gateway configured to connect at least one of a plurality of client devices to the 
However, in analogous art, Chang teaches deploy automatically at least one gateway configured to connect at least one of a plurality of client devices to the respective additional segment by assigning the at least one client device an IP address in the new IP address range and routing network packets between the at least one client device and the respective additional segment according to mapping of the new IP address range. (Chang; FIG. 1-6; ¶ [0073]- [0080], [0095]; The embodiment(s) detail an implementation similar in concept and scope to the stated claim limitations that includes autonomously connecting clients to IP addresses, routing data packets and configuring elements such as servers and gateways.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu to Chang to automatically assign addresses for the reasons of preventing overlapping IP addresses in a network. (Chang ¶ [0073]- [0080]) 

Re Claim 2, Ramachandran-Lu-Chang discloses the system of claim 1, wherein the at least one gateway is configured to apply Layer 2 (L2) routing to route the network packets between the at least one client device and the respective additional segment. (Ramachandran; FIG. 1; ¶ [0703]; L2 Routing of packets in a network.) 

Ramachandran-Lu-Chang discloses the system of claim 1, wherein the at least one gateway is configured to apply Layer 3 (L3) routing to route the network packets between the at least one client device and the respective additional segment.  (Ramachandran; FIG. 1; ¶ [0703]; L3 Routing of packets in a network.) 
Re Claim 5, Ramachandran-Lu-Chang discloses the system of claim 1, wherein at least one of the plurality of segments is further segmented to a plurality of subnets using at least one firewall configured to route network traffic within the at least one segment according to at least one routing table. (Ramachandran; FIG. 1; ¶ [0185]; Firewalls used in the routing of packets in a network.) 

Re Claim 6, Ramachandran-Lu-Chang discloses the system of claim 1, wherein a plurality of gateways are deployed to provide connectivity to at least one of the plurality of segments for a plurality of client devices located at a plurality of geographical regions. (Chang; FIG. 1; ¶ [0002], [0065]; The deployment of servers in various geographic locations.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu to Chang to automatically assign addresses for the reasons of preventing overlapping IP addresses in a network. (Chang ¶ [0073]- [0080]) 

Re Claim 7, Ramachandran-Lu-Chang discloses the system of claim 6, wherein each of the plurality of gateways is deployed in at least one respective edge server connected at an edge of the network in a respective one of the plurality of geographical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu to Chang to automatically assign addresses for the reasons of preventing overlapping IP addresses in a network. (Chang ¶ [0073]- [0080]) 

Re Claim 8, Ramachandran-Lu-Chang discloses the system of claim 7, wherein the plurality of gateways providing connectivity to the at least one segment for client devices located in the plurality of geographical regions are interconnected via at least one site to site secure connection. (Chang; FIG. 1; ¶ [0002]- [0004], [0065], [0101]- [0103]; The deployment of servers in various geographic locations, in addition to secure connections.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu to Chang to automatically assign addresses for the reasons of preventing overlapping IP addresses in a network. (Chang ¶ [0073]- [0080]) 

Re Claim 9, Ramachandran-Lu-Chang discloses the system of claim 1, wherein the at least one processor is further configured to deploy automatically at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu to Chang to automatically assign addresses for the reasons of preventing overlapping IP addresses in a network. (Chang ¶ [0073]- [0080]) 

Re Claim 10, Ramachandran-Lu-Chang discloses the system of claim 9, wherein the at least one additional gateway is configured to connect the at least one additional client device to the at least one segment by assigning the at least one additional client device an IP address in the address range of the at least one segment and routing network packets between the at least one additional client device and the at least one segment according to the mapping of the IP address range allocated to the at least one segment. (Chang; FIG. 1-6; ¶ [0073]- [0080], [0095]; The embodiment(s) detail an implementation similar in concept and scope to the stated claim limitations that includes autonomously connecting clients to IP addresses, routing data packets and configuring elements such as servers and gateways.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu to Chang to 

Re Claim 11, Ramachandran-Lu-Chang discloses the system of claim 9, wherein the at least one additional gateway is deployed in at least one of a plurality of geographical regions supported by the at least one cloud based network in which the at least one additional client device is located. (Chang; FIG. 1; ¶ [0002]- [0010], [0065]; The deployment of servers in various geographic locations that include cloud networks.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu to Chang to automatically assign addresses for the reasons of preventing overlapping IP addresses in a network. (Chang ¶ [0073]- [0080]) 
  
Re Claim 13, Ramachandran-Lu-Chang discloses a computer program with a program code for performing a method according to claim 12, when the computer program runs on a computing device. (Ramachandran; FIG. 5; ¶ [0903]- [0916]; A computer programs on a computing device.)  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0080195 A1), in view of Lu et al. (US 2007/0299942 A1), in view of Chang (US 2019/0182155 A1) and further in view of Blaschke et al. (US 2013/0103811 A1). 

However, in analogous art, Blaschke teaches wherein at least one of the plurality of segments is further segmented to a plurality of subnets using Classless Inter-Domain Routing (CIDR). (Blaschke; FIG. 1; ¶ [0026]; Classes Inter-Domain Routing.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran-Lu-Chang to Blaschke to implement CIDR for the reasons of allocated IpV4 addresses in a computer network. (Blaschke ¶ [0026]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen 								(US 10,708,125 B1)
A system includes a first configurable network programmed with a first set of network addresses and a second configurable network programmed with a second set of network addresses. The system includes a private gateway connecting the first configurable network and the second configurable network to a client private network. The system includes a server computer configured to generate routing information for the private gateway.
RONG et al 							(US 2021/0136031 A1)
An approach includes providing support multi-tenancy support on a DHCP protocol. The approach includes receiving a dynamic host configuration protocol (DHCP) packet, inserting a tenant-specific option information within the DHCP packet, and transmitting the DHCP packet with the tenant-specific option information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443